DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 31 May 2021, regarding the Changsha University of Science and Technology application.

Claims 1-12 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner adopts the written opinion from the international search authority as the reasons for allowability of the present claims: The closest prior art reference to the present claims is a published Chinese Patent Application to Pan, et al. (CN 107367534(A); hereinafter, "Pan"). Pan discloses a modified electrode for detecting cysteine and a method for detecting cysteine, and specifically discloses ([0005]-[0009]): preparing a neutral red-gold composite material modified electrode; using the modified electrode as a working electrode, using saturated calomel as a reference electrode, and using an activated gold electrode as an auxiliary electrode; placing the three electrode system in a PBS buffer solution; and selecting differential pulse voltammetry to finally achieve the determination of cysteine. Independent claims 1 and 7 differs from Pan in that said claims relates to a 3,3'dithiobis(1-propanesulfonic acid)-mercury composite film-based detection method for L-cysteine and specific detection steps, in-situ signal amplifying function of the field effect transistor to detect the potential change of the system to finally achieve the detection of L-cysteine. Therefore, the independent claims 1 and 7 and their dependent claims thereof are allowable of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
4 June 2021